HOFFMAN, Judge
JUDGMENT
This cause arose as a result of a traffic collision and came on to be heard on September 8, 1971 at which time the Court heard the testimony of plaintiff and certain witnesses for plaintiff. The defendant, who filed a counterclaim against the plaintiff, also testified. The matter was then continued to allow the Court to hear testimony from the police officer called to the scene and an auto mechanic. On December 8, 1971 the matter again came on at which time the police officer and a photographer for the defendant were heard. After a careful consideration of the record before it, and being fully advised in the premises the Court now makes the following:
*67FINDINGS OF FACT
1. That on March 3, 1971 on or about 4:15 p.m. the plaintiff’s son, Alvin Venzen, was operating plaintiff’s vehicle, a 1966 Ford sedan, on the Annas Fancy Koad and traveling east.
2. That the plaintiff’s vehicle was proceeding in a lawful manner as it approached the area -near plaintiff’s home at #103 Annas Fancy.
3. That the defendant was traveling in his vehicle on the same public road in the direction of east to west.
4. That the road is approximately sixteen feet wide and has no centerline.
5. That the collision occurred at the top of a hill in the vicinity of plaintiff’s home when the defendant’s vehicle struck the plaintiff’s upon reaching the crest of the hill.
6. That the collision occurred due to the defendant’s failure to remain on his portion of the road and to exercise the necessary precautions upon reaching the crest of the hill.
7. That to date the plaintiff’s car has not been repaired; that, as stipulated by the parties, the damage to plaintiff’s vehicle was total; and that the market value of the plaintiff’s vehicle at the time of the collision was $850.00.
8. That the record is insufficient to allow plaintiff damages for the loss of use of his vehicle.
9. That there were no personal injuries resulting from the accident.
CONCLUSIONS OF LAW
1. That the accident was a direct result of the defendant’s negligence and his counterclaim is therefore dismissed.
2. That the plaintiff was not contributorily negligent in causing the accident.
*683. That the plaintiff is entitled to and is hereby awarded Judgment in the amount of $850.00 in addition to Court Costs of $7.00 and Attorneys Fees of $200.00.
Execution to be stayed for a period of ten days.